Appeal of O. A. HARLAN & CO.O. A. Harlan & Co. v. CommissionerDocket No. 1374.United States Board of Tax Appeals1 B.T.A. 1027; 1925 BTA LEXIS 2702; April 15, 1925, decided Submitted March 11, 1925.  1925 BTA LEXIS 2702">*2702 A. H. Fast, Esq., for the Commissioner.  1 B.T.A. 1027">*1027  Before IVINS, KORNER, and MARQUETTE.  The taxpayer herein having appealed from a determination of the Commissioner of a deficiency in income and profits taxes for the fiscal year ended May 31, 1922, in an amount less than $10,000, and the Commissioner having moved to dismiss the appeal upon the ground that the petition did not state facts sufficient to constitute a basis for appeal, and the Board having denied the Commissioner's said motion by order dated April 2, 1925, on authority of the , and the Commissioner having 1 B.T.A. 1027">*1028  indicated that he has no desire to file an answer to the petition, not being in a position to controvert any of the facts therein stated, and having agreed that the Board might make final disposition of the appeal upon the petition, the Board hereby makes the following DECISION.  The deficiency determined by the Commissioner is disallowed.